Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    April 19, 2017

The Court of Appeals hereby passes the following order:

A17A0016. DOCTORS HOSPITAL OF AUGUSTA, LLC v. GEORGIA
    DEPARTMENT OF COMMUNITY HEALTH et al.

       On November 8, 2016, this Court granted Appellant’s Motion to Supplement
the Record. Appellant requested that the record be supplemented to include the
Petitioners’ Verified Petition for Declaratory Judgment and for Writ of Mandamus, and
the Final Order in Civil Action No. 2015cv260363. Appellant’s motion also stated that
the entire underlying administrative record, although filed in the superior court, was not
transmitted to this Court, and that the Superior Court of Fulton County did not
transmit the entire record. Appellant did not provide a complete list of the specific
documents that were missing from the appellate record. See Court of Appeals Rule
41 (c). It is the responsibility of Appellant, as the movant, to assist the trial court clerk
in locating material when necessary. Id.

       The Superior Court of Fulton County was ordered to supplement the appellate
record within 10 days of November 8, 2016. As of the date of this order, no
supplemental record has been received by this Court. A complete appellate record is
necessary for determination of the issues in this appeal.

       To the extent that Appellant intended to request that this Court order the trial
court to supplement the trial court record with additional materials, this Court may not
do so. See Harp v. State, 204 Ga. App. 527, 527-528 (1) (420 SE2d 6) (1992).

       To the extent that Appellant intended to request that the appellate record be
supplemented with documents that are already in the trial court record which have not
previously been transmitted to this Court, it is hereby ordered that this case be
REMANDED to the trial court with direction to prepare a complete appellate record.
It is further ordered that the trial court shall then re-transmit this matter to the Court of
Appeals for re-docketing and disposition of this appeal. Upon re-docketing, briefing
by the parties should proceed in accordance with Court of Appeals Rule 23.




                                           Court of Appeals of the State of Georgia
                                                   C l e r k ’ s                O f f i c e ,
                                           Atlanta,____________________
                                                     04/19/2017
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                                 , Clerk.